Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed September 19, 2022, wherein claims 1, 16, 29-30, and 33 were amended.   Claims 1-2, 8-14, 16-18, 22-33, and 70-73 are pending with claims 13 and 32 having been previously withdrawn.  Claim interpretation previously made under 35 USC 112(f) and the previous provisional rejection on the ground of nonstatutory double patenting are both maintained.  The claim objections and rejections under 35 USC 112(b) made in the previous Office action have been withdrawn.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-12, 14, 16, 27, and 70-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen (US 3,351,116).  

 Regarding claim 1, Madsen discloses a reaction washer (15, Figs 3-6, below, 1:70-2:7) capable of receiving counter torque generated due to tightening or loosening of a threaded fastener 10 (Examiner indicating the fastener is not positively recited) including:
an outer edge (outer peripheral edge, Figs 3-4) having a geometric shape that allows for rotational coupling with a power tool, 
a threadless center bore 20 (2:30-43), and 
a flat bottom surface (Figs 5-6, below) having friction coefficient increasing treatment means (scored grooves 21, Fig 4, 2:37-43) disposed about an outer peripheral portion of the flat bottom surface and extending inwardly toward, but not near, the center bore to a width less than a total width of the flat bottom surface.
     
         
    PNG
    media_image1.png
    139
    193
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    148
    183
    media_image2.png
    Greyscale

             
    PNG
    media_image3.png
    171
    432
    media_image3.png
    Greyscale


Regarding claim 2, Madsen discloses the limitations of claim 1, as described above, and further discloses that the friction coefficient increasing treatment means are selectively biased towards the outer edge (scored grooves are disposed (biased) closer to outer edge than inner edge, Fig 4).

Regarding claim 8, Madsen discloses the limitations of claim 1, as described above, and further discloses an effective friction radius of the washer (outermost radius of 15) is being greater than an effective friction radius of the threaded fastener 10 (Figs 5-6, above; and capable of being greater than an effective friction radius of any threaded fastener, depending on a particular size thereof, since the fastener is not positively recited).  

 Regarding claim 9, Madsen discloses the limitations of claim 8, as described above, and further discloses that the washer outer edge extends substantially beyond an outer edge of the threaded fastener (as described above, Figs 5-6).

 Regarding claim 10, Madsen discloses the limitations of claim 9, as described above, and further discloses that the washer is capable of receiving a reaction abutment force, received by outer edge, the force capable of being of larger magnitude than an action torque received by an outer edge of the threaded fastener (because the device of Madsen meets the previous structural limitations of the claims).

 Regarding claim 11, Madsen discloses the limitations of claim 1, as described above, and further discloses that portions of the friction coefficient increasing means 21 are positioned beyond an effective friction radius of a nut or a bolt head about the bottom surface of the washer (Figs 5-6, above).  

 Regarding claim 12, Madsen discloses the limitations of claim 1, as described above, and further discloses that the bottom surface includes a smooth surface formed between the center bore to capable of accepting a bolt and the friction coefficient increasing treatments (Fig 4, smooth surface adjacent bore that is also radially inside of short grooves 21).

Regarding claim 14, Madsen discloses the limitations of claim 8, as described above, and further discloses that the outer edge of the washer would be capable of being parallel with an inner edge of an outer socket.

Regarding claim 16, Madsen discloses the limitations of claim 1, as described above, and further discloses that geometric shapes include either;
concave portions extending inwardly and convex portions extending outwardly which
are alternately and repeatedly provided in a radial direction around a central point of the
washer; or 
[a] geometric shape including either triangle, curvilinear triangle, square, rectangle,
parallelogram, rhombus, trapezoid, trapezium, kite, pentagon, hexagon, heptagon,
octagon, nonagon, decagon, circle with outer projections, ellipse or oval (oval, Fig 4).

Regarding claim 27, Madsen discloses the threaded fastener for fastening objects including: 
a stud (10, Figs 5-6);
either a nut (13) to be tightened or loosened threadedly engageable with the stud or a stud-head to be tightened or loosened connected to the stud; and 
the reaction washer of claim 1 disposed between one of the objects and either the nut or the stud-head (Figs 5-6, as described above).  

Regarding claim 70, Madsen discloses the limitations of claim 1, as described above, and further discloses wherein the friction coefficient increasing treatment means are discontinuously biased in areas towards the outer edge (individual grooves are not continuous with each other and are disposed, or biased, toward the outer edge).

Regarding claim 71, Madsen discloses the limitations of claim 1, as described above, and further discloses wherein the friction coefficient increasing treatment means are not located at or adjacent the radius of the center bore (Fig 4, as described above).

Regarding claim 72, Madsen discloses the limitations of claim 1, as described above, and further discloses wherein the friction coefficient increasing treatment means include either: roughenings; polygonal surfaces; splines; knurls; spikes; grooves; slots; protruding points or corners; or any combination thereof (grooves 21, Figs 3-6, above).

Regarding claim 73, Madsen discloses the limitations of claim 8, as described above, and further discloses wherein the outer edge of the washer is shaped with a geometry capable of rotatably coupling with an inner edge of an outer socket inner edge which is shaped with a corresponding geometry.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen as applied to claims 1 and 8, and further in view of Sullivan (2007/0086874), of record.

Regarding claims 17-18, Madsen discloses the limitations of claims 1 and 8, as described above, but does not explicitly disclose the tapered bottom edge portion as particularly required by the claims.  However, Sullivan also teaches a washer to be provided around a stud against a workpiece and teaches providing the reaction washer defining a flat bottom surface having tapered bottom edge portion around the surface (Fig 4C).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the tapered edge of the washer of Sullivan as a simple substitution for a known element to produce the predictable result of effective frictional engagement and fastener retention.  


Claim 28, is rejected under 35 U.S.C. 103 as being unpatentable over Madsen, as applied to claim 27, and further in view of Su (2009/0142155), of record. 

Regarding claim 28, Madsen discloses the limitations of claim 27, as described above, but does not explicitly disclose a dual washer assembly having the second washer being disposed between the other or the objects and another part of the fastener not to be rotated. However, Su shows that it is old and well known in the art to provide a dual washer assembly having the second washer (at 12' or at 12 depending on which one is considered the first washer) being disposed between the other of the objects (16) and another part of the fastener (14) not to be rotated (Figures 2 and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Madsen with the known technique of providing the dual washer assembly, as taught by Su, and the results would have been predictable. In this situation, one could provide a more advantageous device which results in an increased anti-loosening effect.  

Allowable Subject Matter
Claims 22-26 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is filed as previously described.  
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 22 and 29, the closest art of record, Madsen (US 3,351,116), discloses the limitations of claim 1, as described above, but, alone or in combination, does note teach, suggest, or make obvious a fastening socket assembly including an inner socket and an outer socket having respective inner edges that define respective engaging means, the sockets having the required structural relationships and functionalities, including the recited mechanism, in combination with the additional elements of the claim.  
Regarding claims 30 and 33, the closest art of record, Madsen (US 3,351,116), discloses the limitations of claim 27, as described above, but, alone or in combination, does note teach, suggest, or make obvious the recited torque tool/power device, as required by the claims, in addition to the inner and outer sockets, as described above.  Claims 23-26 and 31 are allowable as being dependent from an allowable claim.  
  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference as applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723